UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               09/30/2019
 -------------------------------------------------------------X
                                                              :
 NASSER SABER,                                                :
                                                              :
                                              Plaintiff,      :   15 Civ. 5944 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 NEW YORK STATE DEPARTMENT OF                                 :
 FINANCIAL SERVICES.                                          :
                                              Defendant. :
 -------------------------------------------------------------X


  LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, on September 6, 2019, Judge Aaron issued a Report and Recommendation

  granting in part Plaintiff’s motion for attorneys’ fees and recommending that Plaintiff be

  awarded the sum of $676,950 in attorneys’ fees (Dkt. No. 219);

        WHEREAS, as stated in Judge Aaron’s September 6, 2019, Report and

  Recommendation, the parties “have fourteen (14) days (including weekends and holidays)

  service of this Report and Recommendation to file written objections” (Dkt. No. 219);

        WHEREAS, no timely objection was filed;

        WHEREAS, in reviewing a Report and Recommendation of a magistrate judge, a

  district judge “may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “In a case such as

  this one, where no timely objection has been made, a district court need only satisfy itself

  that there is no clear error on the face of the record.” Poulos, v. City of New York, No. 14

  Civ. 3023, 2018 WL 3745661, at *1 (S.D.N.Y. Aug. 6, 2018) (internal quotation marks

  omitted);

        WHEREAS, the Court finds no clear error on the face of the record. It is hereby
     ORDERED that the Report and Recommendation is adopted. For the reasons stated in

the Report and Recommendation, Plaintiff’s motion is GRANTED IN PART. Plaintiff is

awarded the sum of $676,950 in attorneys’ fees.

     The Clerk of Court is respectfully directed to close the case and all pending motions.

Dated:   September 30, 2019
         New York, New York




                                              2
